ASSIGNMENT AND ASSUMPTION OF AGREEMENT FOR PURCHASE AND SALE OF REAL PROPERTY
AND ESCROW
INSTRUCTIONS

THIS ASSIGNMENT AND ASSUMPTION OF AGREEMENT FOR PURCHASE AND SALE OF REAL
PROPERTY AND ESCROW INSTRUCTIONS (this “Assignment”) dated as of August 15,
2007, is made and entered into by and between TRIPLE NET PROPERTIES, LLC, a
Virginia limited liability company (“Assignor”), and NNN HEALTHCARE/OFFICE REIT
MARKET EXCHANGE, LLC, a Delaware limited liability company (“Assignee”), with
reference to the following Recitals:

R E C I T A L S

A. Assignor is “Buyer” under that certain Agreement for Purchase and Sale of
Real Property and Escrow Instructions dated July 30, 2007, as amended (the
“Purchase Agreement”), wherein Assignor agreed to purchase certain real property
commonly known as (i) 4 Market Exchange, 500 East Main Street, Columbus, Ohio
43215, (ii) 1 Market Exchange, 515 East Main Street, Columbus, Ohio 43215, and
(iii) the Mound Street Parking Lot, as more particularly described in the
Purchase Agreement, on the terms and conditions set forth in the Purchase
Agreement.

B. Assignor desires to assign to Assignee, and Assignee desires to assume from
Assignor, all of Assignor’s right, title and interest in, to and under the
Purchase Agreement.

NOW, THEREFORE, in consideration of the foregoing Recitals (which are
incorporated herein by this reference) and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Assignor and Assignee hereby agree as follows:

A G R E E M E N T

1. Assignment; Assumption. Assignor hereby transfers and assigns to Assignee all
of Assignor’s right, title and interest as “Buyer” or otherwise in, to and under
the Purchase Agreement. By executing this Assignment, Assignee hereby accepts
such assignment and expressly agrees to assume and be bound by all of the
provisions of the Purchase Agreement from and after the date hereof.

2. Obligation of Assignor. This Assignment shall not relieve Assignor from any
of its obligations under the Purchase Agreement until the Close of Escrow.

3. Successors and Assigns. This Assignment shall inure to the benefit of, and be
binding upon, the successors, executors, administrators, legal representatives
and assigns of the parties hereto.

4. Counterparts. This Assignment may be executed in counterparts, each of which
shall be deemed a part of an original and all of which together shall constitute
one agreement.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed by their duly authorized representatives as of the date first written
above.

ASSIGNOR:

TRIPLE NET PROPERTIES, LLC,
a Virginia limited liability company

By: /s/ Rick Hutton
Name: Rick Hutton
Title: Executive Vice President


ASSIGNEE:

NNN HEALTHCARE/OFFICE REIT MARKET EXCHANGE, LLC,


a Delaware limited liability company

By: /s/ Andrea R. Biller



    Authorized Signatory

Andrea R. Biller
Executive Vice President

